                     Case 14-10105                 Doc 975            Filed 03/07/19 Entered 03/07/19 08:29:33                                      Desc Main
                                                                       Document     Page 1 of 14




2A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS


                   In Re:                                                                          §
                                                                                                   §
                   MEIER, ROBERT J.                                                                §           Case No. 14-10105
                                                                                                   §
                                                                 Debtor                            §

                                                      AMENDED TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 11 of the United States Bankruptcy Code was filed on
                    03/20/2014 . The case was converted to one under Chapter 7 on 12/19/2014 . The
                   undersigned trustee was appointed on 12/24/2014 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $             518,751.79

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                      176,738.76
                                                     Bank service fees                                                             12,691.69
                                                     Other payments to creditors                                                  251,740.31
                                                     Non-estate funds paid to 3rd Parties                                           3,000.00
                                                     Exemptions paid to the debtor                                                  2,400.00
                                                     Other payments to the debtor                                                       0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $               72,181.03

                    The remaining funds are available for distribution.

             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
        Case 14-10105                  Doc 975           Filed 03/07/19 Entered 03/07/19 08:29:33                                      Desc Main
                                                          Document     Page 2 of 14




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 04/08/2015 and the
      deadline for filing governmental claims was 04/08/2015 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 29,067.59 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 22,905.70 as interim compensation and now requests a sum of
      $ 6,161.89 , for a total compensation of $ 29,067.59 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 0.00 , for total expenses of $ 0.00 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 03/06/2019                                     By:/s/Robert B. Katz, Trustee
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                           Case 14-10105             Doc 975        Filed 03/07/19
                                                                                               FORM 1Entered 03/07/19 08:29:33                                Desc Main
                                                                                     Document      Page
                                                                           INDIVIDUAL ESTATE PROPERTY   3 of 14
                                                                                                      RECORD  AND REPORT                                                                                  Page:      1
                                                                                                   ASSET CASES                                                                                             Exhibit A
Case No:             14-10105          Judge: JACK B. SCHMETTERER                                                                    Trustee Name:                      Robert B. Katz, Trustee
Case Name:           MEIER, ROBERT J.                                                                                               Date Filed (f) or Converted (c):    12/19/14 (c)
                                                                                                                                    341(a) Meeting Date:                02/05/15
For Period Ending: 03/06/19                                                                                                         Claims Bar Date:                    04/08/15



                                     1                                              2                          3                         4                         5                                  6
                                                                                                      Estimated Net Value
                                                                                Petition/        (Value Determined by Trustee,    Property Formally           Sale/Funds                Asset Fully Administered (FA)/
                              Asset Description                                Unscheduled          Less Liens, Exemptions,          Abandoned                Received by              Gross Value of Remaining Assets
                  (Scheduled and Unscheduled (u) Property)                       Values                and Other Costs)          OA=554(a) Abandon             the Estate

 1. RESIDENCE                                                                     750,000.00                             0.00                                                0.00                  FA
     2707 N. James Ct
     Arlington Heights, IL 60004
 2. CASH                                                                                500.00                           0.00                                                0.00                  FA
     Cash
 3. CHECKING ACCOUNT                                                               19,900.00                             0.00                                                0.00                  FA
     Checking #6304
 4. BANK ACCOUNTS                                                                   1,045.00                             0.00                                                0.00                  FA
     Savings #5474
 5. HOUSEHOLD GOODS                                                                10,000.00                             0.00                                                0.00                  FA
     Household furnishings
 6. WEARING APPAREL                                                                 2,000.00                             0.00                                                0.00                  FA
 7. INTERESTS IN INSURANCE POLICIES                                                       0.00                           0.00                                                0.00                  FA
     Term Life with West Coast Insurance (ex-wife as beneficiary)
 8. RETIREMENT PLANS                                                              185,791.00                             0.00                                                0.00                  FA
     Baby Supermall, LLC 401(k) Plan
 9. STOCK                                                                         300,000.00                       300,000.00                                          300,000.00                  FA
     70 (of 80) Units of Baby Supermall, LLC
 10. STOCK                                                                         30,000.00                        20,000.00                                           20,000.00                  FA
     1/6 interest in Meier Mandel LLC. Owns a lake house in Palmyra, WI.
 11. ACCOUNTS RECEIVABLE                                                            Unknown                              0.00                                                0.00                  FA
     $2,800,000 owed to Meier from Baby Supermall LLC
 12. VEHICLES                                                                      30,000.00                        26,000.00                                           26,000.00                  FA
     2013 Lexus GS350 with 30,000 miles
 13. Chapter 11 Debtor is Possession Bank Account (u)                              95,836.45                        95,836.45                                           95,836.45                  FA
 14. IL Department of Revenue Refund (u)                                           22,342.00                        22,342.00                                           22,342.00                  FA



LFORM1   UST Form 101-7-TFR (5/1/2011) (Page: 3)                                                                                                                                                                  Ver: 21.02
                                             Case 14-10105                 Doc 975     Filed 03/07/19
                                                                                                  FORM 1Entered 03/07/19 08:29:33                                        Desc Main
                                                                                        Document      Page
                                                                              INDIVIDUAL ESTATE PROPERTY   4 of 14
                                                                                                         RECORD  AND REPORT                                                                                             Page:       2
                                                                                                            ASSET CASES                                                                                                  Exhibit A
Case No:             14-10105            Judge: JACK B. SCHMETTERER                                                                             Trustee Name:                       Robert B. Katz, Trustee
Case Name:           MEIER, ROBERT J.                                                                                                          Date Filed (f) or Converted (c):     12/19/14 (c)
                                                                                                                                               341(a) Meeting Date:                 02/05/15
                                                                                                                                               Claims Bar Date:                     04/08/15



                                       1                                                    2                            3                          4                         5                                     6
                                                                                                              Estimated Net Value
                                                                                      Petition/          (Value Determined by Trustee,       Property Formally           Sale/Funds                   Asset Fully Administered (FA)/
                              Asset Description                                      Unscheduled            Less Liens, Exemptions,             Abandoned                Received by                 Gross Value of Remaining Assets
                  (Scheduled and Unscheduled (u) Property)                             Values                  and Other Costs)             OA=554(a) Abandon             the Estate

     $22, 342.00 less $3000 to be paid to Sylvia Suby per agreement net
     $19,342.00.
 15. POTENTIAL TAX REFUND (u)                                                              50,000.00                           50,000.00                                            54,573.34                     FA
 16. The Nightingale Conant Retirement Plan 401(k) (u)                                     12,601.42                                0.00                                                 0.00                     FA
 17. IDoR Refund 2014 (u)                                                                  14,000.00                           14,000.00                                                 0.00                     FA

                                                                                                                                                                                                   Gross Value of Remaining Assets
 TOTALS (Excluding Unknown Values)                                                     $1,524,015.87                         $528,178.45                                          $518,751.79                            $0.00
                                                                                                                                                                                                   (Total Dollar Amount in Column 6)

   _____________________________________________________________________________________________________________________________
   Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:


   This is a converted chapter 11 case. Trustee filed an amended federal 2014 income tax return and recently received a
   $54,573.34 refund. Trustee filed an amended 2014 state return and he awaits his request for refund. Final returns will
   then need to be filed prior to preparation of a TFR (including applications for professional compensation).


   Initial Projected Date of Final Report (TFR): 06/30/17           Current Projected Date of Final Report (TFR): 12/31/18




LFORM1   UST Form 101-7-TFR (5/1/2011) (Page: 4)                                                                                                                                                                                 Ver: 21.02
                                       Case 14-10105                Doc 975   Filed 03/07/19 Entered 03/07/19 08:29:33                                   Desc Main
                                                                               DocumentFORM Page
                                                                                             2   5 of 14                                                                                         Page:     1
                                                                     ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                Exhibit B
  Case No:          14-10105 -JBS                                                                                               Trustee Name:                    Robert B. Katz, Trustee
  Case Name:        MEIER, ROBERT J.                                                                                            Bank Name:                       ASSOCIATED BANK
                                                                                                                                Account Number / CD #:           *******7118 Checking Account
  Taxpayer ID No:    *******9267
  For Period Ending: 03/06/19                                                                                                   Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                                Separate Bond (if applicable):


           1           2                              3                                              4                                                      5                     6                  7
    Transaction    Check or                                                                                                         Uniform                                                      Account / CD
       Date        Reference               Paid To / Received From                       Description Of Transaction                Trans. Code         Deposits ($)      Disbursements ($)        Balance ($)
                                                                              BALANCE FORWARD                                                                                                                 0.00
       04/13/15       13        Robert J. Meier                               TURNOVER OF FUNDS TO TRUSTEE                           1290-000                95,836.45                                   95,836.45
                                Debtor in Possession
                                2307 N. James Ct
                                Arlington Heights, IL 60004
       04/29/15       12        American Auction Associates, Inc.             PROCEEDS FROM AUCTION OF GOODS                         1129-000                26,000.00                               121,836.45
                                508 W. Brittany Dr.
                                Arlington Heights, Illinois 60004
       05/05/15     010001      ROBERT J. MEIER                               DEBTOR'S EXEMPTION                                     8100-000                                         2,400.00       119,436.45
                                2307 N. JAMES COURT                           Debtor's exemption for Property #12 (2013 Lexus
                                ARLINGTON HEIGHTS, IL 60004                   GS350). Car sold for $26,000 at auction.
       05/07/15                 ASSOCIATED BANK                               BANK SERVICE FEE                                       2600-000                                           76.01        119,360.44
       06/03/15     010002      American Auction Associates                   Auctioneer Expenses for Meier, 14-10105                3620-000                                          331.91        119,028.53
                                460 Irmen Dr.
                                Addison, IL 60101
       06/05/15                 ASSOCIATED BANK                               BANK SERVICE FEE                                       2600-000                                          180.30        118,848.23
       07/07/15                 ASSOCIATED BANK                               BANK SERVICE FEE                                       2600-000                                          171.09        118,677.14
       08/07/15                 ASSOCIATED BANK                               BANK SERVICE FEE                                       2600-000                                          176.44        118,500.70
       09/08/15                 ASSOCIATED BANK                               BANK SERVICE FEE                                       2600-000                                          176.18        118,324.52
       10/07/15                 ASSOCIATED BANK                               BANK SERVICE FEE                                       2600-000                                          170.25        118,154.27
       11/05/15        9        John Xydakis                                  PURCHASE OF ESTATE'S INTEREST IN                       1129-000               300,000.00                               418,154.27
                                Edward Shrock                                 PROPERTY
                                30 N Michigan Ave Suite 402
       11/06/15                 ASSOCIATED BANK                               BANK SERVICE FEE                                       2600-000                                          175.66        417,978.61
       12/07/15                 ASSOCIATED BANK                               BANK SERVICE FEE                                       2600-000                                          543.71        417,434.90
       01/08/16                 ASSOCIATED BANK                               BANK SERVICE FEE                                       2600-000                                          620.59        416,814.31
       02/05/16                 ASSOCIATED BANK                               BANK SERVICE FEE                                       2600-000                                          619.72        416,194.59
       02/15/16     010003      Arthur B. Levine Co., Inc.                    BLANKET BOND DISBURSEMENT                              2300-000                                          252.81        415,941.78
                                370 Lexington Avenue, Suite 1101
                                New York, NY 10017
       03/01/16       10        Meier Manor LLC                               SETTLEMENT FROM DEBTOR                                 1129-000                20,000.00                               435,941.78


       UST Form 101-7-TFR (5/1/2011) (Page: 5)
LFORM2T4                                                                                                                                                                                                  Ver: 21.02
                                       Case 14-10105               Doc 975    Filed 03/07/19 Entered 03/07/19 08:29:33                            Desc Main
                                                                               DocumentFORM Page
                                                                                             2   6 of 14                                                                                  Page:   2
                                                                      ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                        Exhibit B
  Case No:          14-10105 -JBS                                                                                        Trustee Name:                    Robert B. Katz, Trustee
  Case Name:        MEIER, ROBERT J.                                                                                     Bank Name:                       ASSOCIATED BANK
                                                                                                                         Account Number / CD #:           *******7118 Checking Account
  Taxpayer ID No:    *******9267
  For Period Ending: 03/06/19                                                                                            Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                         Separate Bond (if applicable):


           1           2                                3                                               4                                            5                     6                  7
    Transaction    Check or                                                                                                  Uniform                                                      Account / CD
       Date        Reference                Paid To / Received From                         Description Of Transaction      Trans. Code         Deposits ($)      Disbursements ($)        Balance ($)
                                C/O Alan R Meier                              PURCHASE OF ESTATE'S INTEREST IN
                                9076 W Kensington Way                         PROPERTY
                                Franklin, WI 53132
       03/07/16                 ASSOCIATED BANK                               BANK SERVICE FEE                                2600-000                                          578.74        435,363.04
       03/17/16       14        Robert Meier                                  STATE INCOME TAX REFUND                         1224-000                22,342.00                               457,705.04
                                2307 N James Ct
                                Arlington Heights, IL 60004
       04/01/16     010004      Sylvia Suby                                   Court Order                                     8500-000                                         3,000.00       454,705.04
                                2307 N. James Court
                                Arlington Heights, IL 60004
       04/07/16                 ASSOCIATED BANK                               BANK SERVICE FEE                                2600-000                                        663.32          454,041.72
       05/06/16                 ASSOCIATED BANK                               BANK SERVICE FEE                                2600-000                                        657.58          453,384.14
       06/07/16                 ASSOCIATED BANK                               BANK SERVICE FEE                                2600-000                                        674.17          452,709.97
       07/08/16                 ASSOCIATED BANK                               BANK SERVICE FEE                                2600-000                                        651.35          452,058.62
       08/05/16                 ASSOCIATED BANK                               BANK SERVICE FEE                                2600-000                                        672.11          451,386.51
       08/24/16     010005      Alan D. Lasko                                 Court Order                                                                                  23,376.03          428,010.48
                                Alan D. Lasko & Associates, P.C.
                                205 West Randolph Street
                                Suite 1150
                                Chicago, IL 60606
                                                                                   Fees                     23,214.10         3410-000
                                                                                   Expenses                   161.93          3420-000
       09/08/16                 ASSOCIATED BANK                               BANK SERVICE FEE                                2600-000                                        668.78          427,341.70
       10/07/16                 ASSOCIATED BANK                               BANK SERVICE FEE                                2600-000                                        614.89          426,726.81
       11/07/16                 ASSOCIATED BANK                               BANK SERVICE FEE                                2600-000                                        634.42          426,092.39
       12/07/16                 ASSOCIATED BANK                               BANK SERVICE FEE                                2600-000                                        613.06          425,479.33
       01/09/17                 ASSOCIATED BANK                               BANK SERVICE FEE                                2600-000                                        632.57          424,846.76
       01/12/17     010006      David R. Brown                                ATTORNEY FEES                                   3210-000                                     60,902.50          363,944.26
                                Springer Brown, LLC
                                300 S. County Farm Rd
                                Wheaton, IL 60187


       UST Form 101-7-TFR (5/1/2011) (Page: 6)
LFORM2T4                                                                                                                                                                                          Ver: 21.02
                                        Case 14-10105             Doc 975      Filed 03/07/19 Entered 03/07/19 08:29:33                         Desc Main
                                                                                DocumentFORM Page
                                                                                              2   7 of 14                                                                              Page:     3
                                                                       ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                    Exhibit B
  Case No:           14-10105 -JBS                                                                                     Trustee Name:                    Robert B. Katz, Trustee
  Case Name:         MEIER, ROBERT J.                                                                                  Bank Name:                       ASSOCIATED BANK
                                                                                                                       Account Number / CD #:           *******7118 Checking Account
  Taxpayer ID No:    *******9267
  For Period Ending: 03/06/19                                                                                          Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                       Separate Bond (if applicable):


           1            2                             3                                                4                                           5                      6                7
     Transaction    Check or                                                                                               Uniform                                                     Account / CD
        Date        Reference               Paid To / Received From                       Description Of Transaction      Trans. Code         Deposits ($)      Disbursements ($)       Balance ($)
       01/12/17      010007      David R. Brown                                ATTORNEY EXPENSES                            3220-000                                          45.00        363,899.26
                                 Springer Brown, LLC
                                 300 S. County Farm Rd
                                 Wheaton, IL 60187
 *     01/31/17      010008      Martha Maggiore                               Property Settlement Obligation               5100-003                                     250,000.00        113,899.26
                                 John Hiltz Esq Hiltz & Zanzig LLC
                                 53 West Jackson Blvd Suite 205
                                 Chicago, IL 60604
 *     01/31/17      010008      Martha Maggiore                               Property Settlement Obligation               5100-003                                     -250,000.00       363,899.26
                                 John Hiltz Esq Hiltz & Zanzig LLC
                                 53 West Jackson Blvd Suite 205
                                 Chicago, IL 60604
       01/31/17      010009      Martha Maggiore                               DOMESTIC SUPPORT OBLIGATIONS                 5100-000                                     250,000.00        113,899.26
                                 John Hiltz Esq Hiltz & Zanzig LLC             Per court order of 1/30/17
                                 53 West Jackson Blvd Suite 205
                                 Chicago, IL 60604
       01/31/17      010010      Bauch & Michaels, LLC                         CHAPTER 11 ADMINISTRATIVE CLAIM              6210-000                                      31,805.64            82,093.62
                                 53 W. Jackson Boulevard, Suite 1115           Per Court order of 1/30/17
                                 Chicago, IL 60604
       01/31/17      010011      Ungaretti & Harris LLP                        CHAPTER 11 ADMINISTRATIVE CLAIM              6210-000                                      15,795.00            66,298.62
                                 c/o John T. Ruskusky                          Per Court order of 1/30/17
                                 70 West Madison Street, Suite 3500
                                 Chicago, IL 60602
       02/03/17      010012      International Sureties                        BLANKET BOND DISBURSEMENT                    2300-000                                          37.61            66,261.01
                                 Suite 420                                     Bond #016073584
                                 701 Poydras St.
                                 New Orleans, LA 70139
       02/07/17                  ASSOCIATED BANK                               BANK SERVICE FEE                             2600-000                                         596.63            65,664.38
       03/07/17                  ASSOCIATED BANK                               BANK SERVICE FEE                             2600-000                                         172.24            65,492.14
       04/07/17      010013      ROBERT B. KATZ                                TRUSTEE FEE                                  2100-000                                      22,905.70            42,586.44
                                 LAW OFFICES OF ROBERT B. KATZ


        UST Form 101-7-TFR (5/1/2011) (Page: 7)
LFORM2T4                                                                                                                                                                                        Ver: 21.02
                                       Case 14-10105             Doc 975     Filed 03/07/19 Entered 03/07/19 08:29:33                        Desc Main
                                                                              DocumentFORM Page
                                                                                            2   8 of 14                                                                              Page:     4
                                                                     ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                    Exhibit B
  Case No:          14-10105 -JBS                                                                                   Trustee Name:                    Robert B. Katz, Trustee
  Case Name:        MEIER, ROBERT J.                                                                                Bank Name:                       ASSOCIATED BANK
                                                                                                                    Account Number / CD #:           *******7118 Checking Account
  Taxpayer ID No:    *******9267
  For Period Ending: 03/06/19                                                                                       Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                    Separate Bond (if applicable):


           1           2                             3                                             4                                            5                     6                  7
    Transaction    Check or                                                                                             Uniform                                                      Account / CD
       Date        Reference               Paid To / Received From                     Description Of Transaction      Trans. Code         Deposits ($)      Disbursements ($)        Balance ($)
                                53 W. JACKSON BLVD. STE 1320
                                CHICAGO, IL 60604
       04/07/17                 ASSOCIATED BANK                              BANK SERVICE FEE                            2600-000                                           97.39            42,489.05
       05/05/17                 ASSOCIATED BANK                              BANK SERVICE FEE                            2600-000                                           71.03            42,418.02
       06/07/17                 ASSOCIATED BANK                              BANK SERVICE FEE                            2600-000                                           63.06            42,354.96
       07/10/17                 ASSOCIATED BANK                              BANK SERVICE FEE                            2600-000                                           60.94            42,294.02
       08/07/17                 ASSOCIATED BANK                              BANK SERVICE FEE                            2600-000                                           62.89            42,231.13
       09/08/17                 ASSOCIATED BANK                              BANK SERVICE FEE                            2600-000                                           62.79            42,168.34
       10/06/17                 ASSOCIATED BANK                              BANK SERVICE FEE                            2600-000                                           60.67            42,107.67
       11/07/17                 ASSOCIATED BANK                              BANK SERVICE FEE                            2600-000                                           62.60            42,045.07
       12/07/17                 ASSOCIATED BANK                              BANK SERVICE FEE                            2600-000                                           60.49            41,984.58
       01/08/18                 ASSOCIATED BANK                              BANK SERVICE FEE                            2600-000                                           62.42            41,922.16
       01/12/18       15        ROBERT J. MEIER                              2014 TAX REFUND                             1210-000                54,573.34                                   96,495.50
       02/07/18                 ASSOCIATED BANK                              BANK SERVICE FEE                            2600-000                                          132.98            96,362.52
       02/14/18     010014      International Sureties                       BLANKET BOND DISBURSEMENT                   2300-000                                           82.80            96,279.72
                                Suite 420                                    Bond # 016073584
                                701 Poydras St.
                                New Orleans, LA 70139
       03/07/18                 ASSOCIATED BANK                              BANK SERVICE FEE                            2600-000                                        129.37              96,150.35
       04/06/18                 ASSOCIATED BANK                              BANK SERVICE FEE                            2600-000                                        142.95              96,007.40
       05/07/18                 ASSOCIATED BANK                              BANK SERVICE FEE                            2600-000                                        138.13              95,869.27
       06/07/18                 ASSOCIATED BANK                              BANK SERVICE FEE                            2600-000                                        142.53              95,726.74
       07/09/18                 ASSOCIATED BANK                              BANK SERVICE FEE                            2600-000                                        137.73              95,589.01
       07/26/18     010015      Bauch & Michaels, LLC                        FINAL PYMT-CH 11 ADMIN CLAIM                6700-000                                     21,203.76              74,385.25
                                53 W. Jackson Blvd.                          Per Court Order, issued 07/24/2018
                                Suite 1115
                                Chicago, IL 60604
       08/07/18                 ASSOCIATED BANK                              BANK SERVICE FEE                            2600-000                                           137.04           74,248.21
       09/10/18                 ASSOCIATED BANK                              BANK SERVICE FEE                            2600-000                                           110.39           74,137.82
       10/05/18                 ASSOCIATED BANK                              BANK SERVICE FEE                            2600-000                                           106.68           74,031.14
       10/24/18     010016      Illinois Department of Revenue               FINAL DISTRIBUTION                          7300-000                                         1,740.31           72,290.83


       UST Form 101-7-TFR (5/1/2011) (Page: 8)
LFORM2T4                                                                                                                                                                                      Ver: 21.02
                                            Case 14-10105             Doc 975           Filed 03/07/19 Entered 03/07/19 08:29:33                                     Desc Main
                                                                                         DocumentFORM Page
                                                                                                       2   9 of 14                                                                                             Page:     5
                                                                          ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                         Exhibit B
  Case No:               14-10105 -JBS                                                                                                    Trustee Name:                    Robert B. Katz, Trustee
  Case Name:             MEIER, ROBERT J.                                                                                                 Bank Name:                       ASSOCIATED BANK
                                                                                                                                          Account Number / CD #:           *******7118 Checking Account
  Taxpayer ID No:    *******9267
  For Period Ending: 03/06/19                                                                                                             Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                                          Separate Bond (if applicable):


           1                2                               3                                                 4                                                       5                       6                    7
    Transaction         Check or                                                                                                              Uniform                                                          Account / CD
       Date             Reference               Paid To / Received From                           Description Of Transaction                 Trans. Code         Deposits ($)         Disbursements ($)         Balance ($)
                                    PO Box 19006                                        Account ID: 08673-40064
                                    Springfield, IL 62794                               2014 Taxes/Penalties
       11/07/18                     ASSOCIATED BANK                                     BANK SERVICE FEE                                       2600-000                                           109.80               72,181.03




                                                                            Account *******7118                       Balance Forward                        0.00
                                                                                                                  6            Deposits                518,751.79               17         Checks               433,879.07
                                                                                                                  0   Interest Postings                      0.00               43 Adjustments Out               12,691.69
                                                                                                                                                                                 0   Transfers Out                    0.00
                                                                                                                               Subtotal           $    518,751.79
                                                                                                                                                                                             Total         $    446,570.76
                                                                                                                  0    Adjustments In                         0.00
                                                                                                                  0      Transfers In                         0.00

                                                                                                                                 Total            $    518,751.79




                                      /s/    Robert B. Katz, Trustee
               Trustee's Signature: __________________________________ Date: 03/06/19
                                      ROBERT B. KATZ, TRUSTEE




       UST Form 101-7-TFR (5/1/2011) (Page: 9)
LFORM2T4                                                                                                                                                                                                                Ver: 21.02
                Case 14-10105               Doc 975         Filed 03/07/19 Entered 03/07/19 08:29:33                    Desc Main
                                                            Document      Page 10 of 14

                                                                          EXHIBIT C
 Page 1                                                                                                                               Date: March 06, 2019
                                                                 ANALYSIS OF CLAIMS REGISTER

 Case Number:      14-10105                                            Claim Class Sequence
 Debtor Name:      MEIER, ROBERT J.


Code #              Creditor Name & Address          Claim Class      Notes                    Amount Allowed          Paid to Date        Claim Balance

               David Brown                           Administrative                                    $45.00               $45.00                   $0.00
001            Springer Brown, LLC
3220-00        300 S. County Farm Rd
               Wheaton, IL 60187

               David Brown                           Administrative                                 $60,902.50          $60,902.50                   $0.00
001            Springer Brown, LLC
3210-00        300 S. County Farm Rd
               Wheaton, IL 60187

               Bauch & Michaels, LLC                 Administrative                                 $53,009.40          $53,009.40                   $0.00
002            53 W. Jackson Blvd.
6700-00        Suite 1115
               Chicago, IL 60604

               Alan D. Lasko & Associates, P.C.      Administrative                                 $40,063.07          $23,376.03              $16,687.04
001            205 West Randolph Street
3410-00        Suite 1150
               Chicago, Illinois 60606

000008A        Office of the U.S. Trustee            Administrative                                      $0.00                $0.00                  $0.00
001            <B>(ADMINISTRATIVE)</B>
2950-00        219 S Dearborn St. Room 873
               Chicago, IL 60604

ADMIN          Ungaretti & Harris LLP                Administrative                                 $26,325.00          $15,795.00              $10,530.00
002            c/o John T. Ruskusky
6210-00        70 West Madison Street, Suite 3500
               Chicago, IL 60602

BOND           Arthur B. Levine Co., Inc.            Administrative                                   $252.81              $252.81                   $0.00
999            370 Lexington Avenue, Suite 1101
2300-00        New York, NY 10017

BOND           International Sureties                Administrative                                    $82.80               $82.80                   $0.00
999            Suite 420
2300-00        701 Poydras St.
               New Orleans, LA 70139



000001         Internal Revenue Service              Priority                                            $0.00                $0.00                  $0.00
058            Centralized Insolvency Operation
5800-00        PO Box 7346
               Philadelphia, PA 19101

000006A        Martha Maggiore                       Priority                                      $250,000.00         $250,000.00                   $0.00
051            John Hiltz Esq Hiltz & Zanzig LLC
5100-00        53 West Jackson Blvd Suite 205
               Chicago, IL 60604



000002         Union National Bank                   Unsecured                                           $0.00                $0.00                  $0.00
070            c/o Jeffrey S. Burns
7100-00        20 S Clark, Suite 23010
               Chicago, IL 60603



CREGISTRUST   Form 101-7-TFR (5/1/2011) (Page: 10)                                                               Printed: 03/06/19 10:38 AM     Ver: 21.02
                Case 14-10105               Doc 975          Filed 03/07/19 Entered 03/07/19 08:29:33                   Desc Main
                                                             Document      Page 11 of 14

                                                                          EXHIBIT C
 Page 2                                                                                                                               Date: March 06, 2019
                                                                 ANALYSIS OF CLAIMS REGISTER

 Case Number:      14-10105                                            Claim Class Sequence
 Debtor Name:      MEIER, ROBERT J.


Code #              Creditor Name & Address          Claim Class      Notes                    Amount Allowed          Paid to Date        Claim Balance

000003         American Express Bank, FSB            Unsecured                                        $117.12                 $0.00                $117.12
070            c o Becket and Lee LLP
7100-00        POB 3001
               Malvern, PA 19355-0701

000004         Edward Shrock                         Unsecured                                           $0.00                $0.00                  $0.00
070            c/o Law Office of John S. Xydakis
7100-00        30 N. Michigan Ave., Suite 402
               Chicago, IL 60602

000005         Ungaretti & Harris LLP                Unsecured                                     $258,885.06                $0.00            $258,885.06
070            c/o John T. Ruskusky
7100-00        70 West Madison Street, Suite 3500
               Chicago, IL 60602

000007         Baby Supermall, LLC                   Unsecured                                           $0.00                $0.00                  $0.00
070            c/o Elizabeth Richert
7100-00        Coleman Law Firm
               77 W. Wacker Drive, Suite 4800
               Chicago, Illinois 60601

000009         Capstone Valuation Services, LLC      Unsecured                                      $28,000.00                $0.00             $28,000.00
070            c/o Neal, Gerber & Eisenberg LLP
7100-00        Attn: Mark A. Berkoff
               Two N. LaSalle St., Suite 1700
               Chicago, IL 60602



                  Case Totals:                                                                     $717,682.76         $403,463.54            $314,219.22
 Code #: Trustee's Claim Number, Priority Code, Claim Type




CREGISTRUST   Form 101-7-TFR (5/1/2011) (Page: 11)                                                               Printed: 03/06/19 10:38 AM     Ver: 21.02
       Case 14-10105              Doc 975     Filed 03/07/19 Entered 03/07/19 08:29:33             Desc Main
                                              Document      Page 12 of 14




                                           TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 14-10105
     Case Name: MEIER, ROBERT J.
     Trustee Name: Robert B. Katz, Trustee
                         Balance on hand                                              $               72,181.03

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant              Total Requested      to Date          Payment
      Trustee Fees: Robert B. Katz, Trustee           $        29,067.59 $        22,905.70 $            6,161.89
      Attorney for Trustee Fees: David Brown          $        60,902.50 $        60,902.50 $                0.00
      Accountant for Trustee Fees: Alan D. Lasko
      & Associates, P.C.                         $             39,717.10 $        23,214.10 $         16,503.00
      Accountant for Trustee Expenses: Alan D.
      Lasko & Associates, P.C.                        $           345.97 $           161.93 $             184.04
      Fees: Office of the U.S. Trustee                $                0.00 $             0.00 $             0.00
      Other: Arthur B. Levine Co., Inc.               $           252.81 $           252.81 $                0.00
      Other: International Sureties                   $               82.80 $         82.80 $                0.00
      Other: David Brown                              $               45.00 $         45.00 $                0.00
                 Total to be paid for chapter 7 administrative expenses               $               22,848.93
                 Remaining Balance                                                    $               49,332.10


               Applications for prior chapter fees and administrative expenses have been filed as follows:




UST Form 101-7-TFR (5/1/2011) (Page: 12)
       Case 14-10105              Doc 975    Filed 03/07/19 Entered 03/07/19 08:29:33              Desc Main
                                             Document      Page 13 of 14




                                                                            Interim Payments
                         Reason/Applicant                 Total Requested   to Date          Proposed Payment
      Other: Bauch & Michaels, LLC                        $      53,009.40 $         53,009.40 $            0.00
      Other: Ungaretti & Harris LLP                       $      26,325.00 $         15,795.00 $      10,530.00
                 Total to be paid for prior chapter administrative expenses              $            10,530.00
                 Remaining Balance                                                       $            38,802.10


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 250,000.00 must be paid in advance of any dividend to general (unsecured)
     creditors.

                 Allowed priority claims are:

                                                          Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                        of Claim             to Date          Payment
     000001               Internal Revenue Service        $           0.00 $              0.00 $            0.00
     000006A              Martha Maggiore                 $    250,000.00 $        250,000.00 $             0.00
                 Total to be paid to priority creditors                                  $                  0.00
                 Remaining Balance                                                       $            38,802.10


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 287,002.18 have been allowed and
     will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 13.5 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                          Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                        of Claim             to Date          Payment
     000002               Union National Bank             $           0.00 $              0.00 $            0.00




UST Form 101-7-TFR (5/1/2011) (Page: 13)
       Case 14-10105              Doc 975   Filed 03/07/19 Entered 03/07/19 08:29:33              Desc Main
                                            Document      Page 14 of 14




                                                       Allowed Amount        Interim Payments Proposed
     Claim No.            Claimant                     of Claim              to Date          Payment
                          American Express Bank,
     000003               FSB                        $           117.12 $               0.00 $            15.83
     000004               Edward Shrock              $              0.00 $              0.00 $              0.00
     000005               Ungaretti & Harris LLP     $       258,885.06 $               0.00 $        35,000.72
     000007               Baby Supermall, LLC        $              0.00 $              0.00 $              0.00
                          Capstone Valuation
     000009               Services, LLC              $        28,000.00 $               0.00 $         3,785.55
                 Total to be paid to timely general unsecured creditors                $              38,802.10
                 Remaining Balance                                                     $                    0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                             NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                             NONE




UST Form 101-7-TFR (5/1/2011) (Page: 14)
